19-1706
    Ali Shah v. Garland
                                                                                   BIA
                                                                             Tsankov, IJ
                                                                           A029 947 474

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 11th day of January, two thousand twenty-two.

    PRESENT:
             DEBRA ANN LIVINGSTON,
                  Chief Judge,
             SUSAN L. CARNEY,
             RICHARD J. SULLIVAN,
                  Circuit Judges.
    _____________________________________

    SYED AMIR ALI SHAH, AKA GHULAM
    ABBAS,
             Petitioner,

                      v.                                         19-1706
                                                                 NAC
    MERRICK B. GARLAND, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                  Naresh M. Gehi, Gehi and
                                       Associates, Forest Hills, NY.

    FOR RESPONDENT:                  Yanal H. Yousef, Trial Attorney,
                                       for Joseph H. Hunt, Assistant
                          Attorney General, and Anthony P.
                          Nicastro, Assistant Director,
                          Office of Immigration Litigation,
                          Civil Division, United States
                          Department of Justice, Washington,
                          D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Syed Amir Ali Shah, a native and citizen of

Pakistan, seeks review of a May 10, 2019, decision of the BIA

affirming a November 28, 2018, decision of an Immigration

Judge (“IJ,” and collectively with the BIA, the “Agency”)

denying Ali Shah’s application for withholding of removal and

relief under the Convention Against Torture (“CAT”).   In re

Syed Amir Ali Shah, No. A029 947 474 (B.I.A. May 10, 2019),

aff’g No. A029 947 474 (Immig. Ct. N.Y. City Nov. 28, 2018).

We assume the parties’ familiarity with the underlying facts

and procedural history.

    Under the circumstances, we have considered both the IJ’s

and the BIA’s opinions.   See Wangchuck v. Dep’t of Homeland

Security, 448 F.3d 524, 528 (2d Cir. 2006).   “We review the

[A]gency’s factual findings, including adverse credibility

findings, under the substantial evidence standard, which

                              2
requires that they be supported by reasonable, substantial

and probative evidence in the record when considered as a

whole.”     Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir.

2018) (internal quotation marks and citations omitted).

            Considering    the    totality     of   the
            circumstances, and all relevant factors, a
            trier of fact may base a credibility
            determination on . . . the inherent
            plausibility    of   the   applicant’s   or
            witness’s account, the consistency between
            the applicant’s or witness’s written and
            oral statements . . . , [and] the internal
            consistency of each such statement . . .
            without     regard     to     whether    an
            inconsistency, inaccuracy, or falsehood
            goes to the heart of the applicant’s claim,
            or any other relevant factor.

8 U.S.C. § 1158(b)(1)(B)(iii); see also id. § 1231(b)(3)(C).

“We defer . . . to an IJ’s credibility determination unless,

from the totality of the circumstances, it is plain that no

reasonable fact-finder could make such an adverse credibility

ruling.”     Hong Fei Gao, 891 F.3d at 76 (internal quotation

marks and citation omitted); see 8 U.S.C. § 1252(b)(4)(B).

      The Agency’s determination that Ali Shah was not credible

as to his claim that Muslim extremists killed his relatives

for being Shia, issued a fatwa against him, and would kill

him   for    converting   to   Christianity   is   supported   by

substantial evidence in the record.       The Agency reasonably


                                3
relied on inconsistencies between Ali Shah’s application and

his testimony regarding whether he had previously applied for

asylum or ever been convicted of a crime in the United States.

See    8 U.S.C.    §§ 1158(b)(1)(B)(iii),             1231(b)(3)(C).       The

Agency also reasonably relied on Ali Shah’s inability to

recall the names of his friends in Canada who purportedly

introduced him to Christianity and attended church with him

for     a   year.           See     8 U.S.C.      §§ 1158(b)(1)(B)(iii),

1231(b)(3)(C); Siewe v. Gonzales, 480 F.3d 160, 168–69 (2d

Cir.    2007)     (deferring      to    the    IJ’s    adverse    credibility

determination       because       the   IJ’s    “inferential      leap”    was

“tethered to the evidentiary record” when “viewed in the light

of common sense and ordinary experience”).

       The Agency concluded that Ali Shah failed to rehabilitate

his    testimony     with     corroborating       evidence       because   his

documentary evidence was not reliable.                   See Biao Yang v.

Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An applicant’s

failure to corroborate his or her testimony may bear on

credibility, because the absence of corroboration in general

makes an applicant unable to rehabilitate testimony that has

already been called into question.”). First, Ali Shah failed

to make the pastor who prepared his certificate of baptism


                                        4
and church membership letter available for cross-examination.

See Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir. 2013) (“[A]n

applicant may be required to provide corroborating evidence

to substantiate his or her claim or to explain why such

documentation is unavailable, and an IJ may rely on the

failure to submit such evidence in evaluating whether the

applicant has met the relevant burden of proof.”); see also

Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A.

2010)   (finding    that    letters      from   alien’s    friends   and

relatives did not provide substantial support in part because

they were from interested witnesses not subject to cross-

examination), overruled on other grounds by Hui Lin Huang v.

Holder, 677 F.3d 130, 133–38 (2d Cir. 2012).                Second, the

death certificates that Ali Shah submitted to show that two

of his uncles were murdered by militants were not properly

authenticated      and     did   not     have    properly     certified

translations; indeed, Ali Shah did not even know how the

certificates    were     obtained.        See   8 C.F.R.    § 1287.6(b)

(requiring     authentication    for      certain   foreign    official

records); see also Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec.

at 214–15 & n.5 (“While asylum applicants cannot always

reasonably be expected to have authenticated documents from


                                     5
an alleged persecutor, the failure to attempt to prove the

authenticity of a document through this or any other means is

significant.” (citation omitted)).

    We identify no error in the Agency’s findings that Ali

Shah’s testimony was inconsistent, implausible, and lacked

corroboration, and therefore we conclude that the Agency’s

adverse credibility determination is supported by substantial

evidence.   See Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165–66

(2d Cir. 2008).   That determination is dispositive of both

Ali Shah’s withholding of removal and CAT relief claims

because they are based on the same factual predicate.     See

Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

Accordingly, we do not consider the agency’s alternative

holdings that Ali Shah failed to establish (1) a likelihood

of persecution or torture, or (2) that any such persecution

would be on account of his membership in a particular social

group.   See INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a

general rule courts and agencies are not required to make




                              6
findings on issues the decision of which is unnecessary to

the results they reach.”).

    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe,
                             Clerk of Court




                              7